[PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS
                    FOR THE ELEVENTH CIRCUIT
                      _______________________      FILED
                                                        U.S. COURT OF APPEALS
                              No. 98-5392                 ELEVENTH CIRCUIT
                                                              MAY 17 2000
                         _____________________
                                                           THOMAS K. KAHN
                                                                CLERK
                   D.C. Docket No. 96-06690-CV-KMM



SRABANA GUPTA,
                                                               Plaintiff-Appellee,


                                  versus



FLORIDA BOARD OF REGENTS, et al.

                                                         Defendant-Appellant.

                         _____________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                        ______________________

                              (May 17, 2000)



Before ANDERSON, Chief Judge, CARNES, Circuit Judge, and RONEY, Senior
Circuit Judge.

CARNES, Circuit Judge:
      The Florida Board of Regents (“Board”) appeals from a judgment entered

against it pursuant to a jury verdict in this sexual harassment and retaliation case.

The jury returned a verdict in favor of the plaintiff, Dr. Srabana Gupta, finding that

the Board was liable under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §

2000e, et seq., to Gupta for sexual harassment she suffered while employed as a

professor at Florida Atlantic University (“University”). The jury also found that

the Board had violated Title VII by retaliating against Gupta because she

complained about the alleged sexual harassment to the University, and because she

filed a sexual harassment charge with the United States Equal Employment

Opportunity Commission (“EEOC”).

      The district court denied the Board’s post-verdict motion for judgment as a

matter of law on both claims. We conclude that there was insufficient evidence to

support the jury’s verdict on either the sex discrimination or the retaliation claim,

and the district court should have granted the Board judgment as a matter of law on

both claims. Consequently, we reverse the judgment of the district court and

remand the case for entry of judgment in favor of the Board.




                                           2
                                     I. BACKGROUND

                                   A. The General Facts

        Plaintiff Dr. Srabana Gupta1 is a citizen of India. In 1988 wishing to further

her education, she came to the United States on a student visa and studied at the

University of Florida, where she earned a Ph.D. in economics in August of 1994.

She remains in the United States on a work visa.

       Gupta applied in the spring of 1994 for a position as a tenure track assistant

professor of economics at Florida Atlantic University. Following the University’s

procedure, she sent her application directly to Dr. Rupert Rhodd, a native of

Jamaica, who was at the time an associate professor of economics and chairman of

the search committee for the position she sought. Rhodd met Gupta at the Fort

Lauderdale airport in late April or early May of 1994 when she arrived for her

interview with the University’s search committee. During Gupta’s interview

weekend, Rhodd was responsible for accompanying her to meetings, including

lunch and dinner with other faculty members.

        A few weeks after the interview Gupta called Dr. Neela Manage, a member

of the search committee, to ask whether the University had decided whom they


   1
      All the main characters in this case have Ph.D. degrees and can be referred to with the title
“Dr.” before their name. However, in order to avoid “doctoring up” the opinion, we will refer to
each of them once with that title and then only by the proper name. The only exceptions will be
references in quoted testimony.

                                                3
were going to hire for the position. Manage responded that the committee had not

yet decided. A few days later, Rhodd called Gupta and said that the search

committee was going to meet later that day and that he thought they were going to

choose her for the position. Rhodd called her back in a couple of hours and

informed her that the search committee had decided to hire her for the position.

Prior to Gupta’s acceptance of the assistant professor position, Rhodd, at Gupta’s

request, negotiated a salary increase for her from $35,000 to $40,000.

      Soon thereafter, Gupta planned another trip to Fort Lauderdale to locate an

apartment. Rhodd arranged Gupta’s hotel reservations, drove her around the city

because she did not know her way, and helped her find an apartment and

inexpensive furniture. During this trip, Gupta also met with Dr. Sarah Ransdell, a

member of the search committee who, along with Rhodd, showed Gupta around

the Fort Lauderdale area.

      Gupta joined the University’s faculty as an assistant professor of economics

in August of 1994 on the Davie campus. Her position was within the Social

Sciences Division of the College of Liberal Arts. During the 1994-95 school year,

Rhodd was the coordinator of the Social Sciences Division for the Davie campus.

One of his responsibilities was coordinating the schedules of courses taught by

each of the professors in the Social Sciences Division.


                                         4
                 B. Facts Relating to the Sexual Harassment Claim2

       When Rhodd first met Gupta at the airport when she arrived for her initial

interview, Gupta perceived that he “looked [] me up and down.” Later that

afternoon, Rhodd suggested that he, Gupta, and Neela Manage, co-chairman of the

economics department and Associate Dean of the College of Social Sciences, have

lunch at a Hooters restaurant, but they did not actually go there. Instead, at the

suggestion of Manage, they had lunch at Houston’s Restaurant. After a tour of the

University’s Boca Raton campus and interviews with several professors, Rhodd

and Sarah Ransdell took Gupta to dinner at Mango’s, which Gupta described as “a

bar.” Rhodd suggested that Gupta change into casual attire before dinner.

       In August of 1994, after accepting the associate professor position, Gupta

returned to Fort Lauderdale to look for an apartment. During this trip, Rhodd

looked at her when she took off her jacket, which made her very uncomfortable.

He also accompanied Gupta, Sarah Ransdell, and Ransdell’s boyfriend to dinner at

Shooters, which Gupta describes as “a bar” and “a place where single people

meet.”         After Gupta was hired, Rhodd was very supportive of Gupta and often


   2
      When reviewing for sufficiency of the evidence to support the verdict, we set out the facts in
the light most favorable to the nonmoving party. See Morro v. City of Birmingham, 117 F.3d 508,
510 n.1, 513 (11th Cir. 1997). Some of the facts concerning the alleged sexual harassment and
retaliation were hotly contested at trial, but for present purposes we assume that all of Gupta’s
testimony, and any other evidence favoring her position, is true. Where her testimony consisted of
her characterizations of an event, we identify it as such.

                                                 5
went “out of his way” to help her. He told her, “If you need anything, just come

and talk to me. If you have any problem, come and talk to me.” After Gupta

complained about the size of her office, Rhodd moved her from a smaller office

directly across from his office to a larger office. He also volunteered to drop

Jamaican food off by her house when she asked where she could find spicy food,

but she declined his offer. Rhodd and Gupta did pick up Jamaican food one day

and bring it back to the campus to eat for lunch.

      Soon after Gupta arrived in August, Rhodd began calling her at her home at

night. As Gupta described it in her testimony:

             [H]e used to call me at home. . . . Quite frequently — two times, three
             times, you know, a week on an average . . . . He would call me either
             late at night, because often 9:30, 10:00 o’clock at night, or over the
             weekends. . . . He said, “Are you talking to your boyfriend? Where is
             your boyfriend?”

His phone calls continued until January of 1995. In one of the calls, Rhodd asked

Gupta, “I was wondering how you were doing?” During some of these evening

phone calls, Rhodd asked if she was in bed. He also called her one Sunday

morning and informed her that he was going to be the new Associate Dean of the

College of Liberal Arts. He told her that “as an economist now, [she had] to take

up more responsibilities.”




                                          6
      Rhodd also frequently asked Gupta to have lunch with him. At first, Gupta

had lunch with Rhodd almost every day, but later she began having lunch with

other colleagues. Gupta thought that Rhodd was upset when she went to lunch

with other people. Rhodd started telling Gupta, “Well, you know, I know with

whom you went to lunch, with,” and “You don’t go to lunch with me any more.”

He commented that some of the faculty members that Gupta had lunch with were

“racist” and “evil.” Once when she was wearing a skirt that was above her knee,

she perceived that Rhodd “was staring at [her] legs.” It made her “uncomfortable”

and since that time she has “never worn a short skirt.”

      Once when Gupta was in Rhodd’s office discussing her teaching schedule,

as she described it, he “just rolled his chair and came close to me and he put his

hand on my right thigh.” His hand was partly on the inside of her thigh. It

happened very quickly, and Gupta moved away very quickly. On another

occasion, Rhodd touched her bracelet and said, “Oh, it is a very nice bracelet.”

Another time, he touched a ring Gupta was wearing.

      On another occasion when Gupta went into Rhodd’s office, “he suddenly

rolled his chair towards [her] and he said, ‘What kind of material is that?’ and he

lifted the hem of [her] dress” about four inches with his hand. She instinctively

stepped back. Another day, when the air conditioning was broken and it was very


                                          7
hot, Rhodd was expecting Gupta to come pick up a book from his office. Gupta

entered Rhodd’s office and discovered that he had on his undershirt, but had taken

his dress shirt off. She offered to come back to see him later, but he said to wait

and at the same time “he unbuckled his belt and pulled down his zipper and

start[ed] tucking his [dress] shirt in.” She thanked him for the book and left.

       Rhodd also made some comments to Gupta that she characterized as

harassment. He told her that the reason she was assigned to teach more hours than

other teachers and the reason she had not received her new computer was that

“people here are racist.”3 Once Dr. Rhodd commented, “You are looking very

beautiful.” Twice he told her, “Indian people are really decent, and the Caribbean

and Western people are really promiscuous. I can look at you and I can tell you are

innocent and you don’t have much experience.” One morning after a bad

thunderstorm the night before, Rhodd called Gupta and asked if she needed a ride

to a University seminar. During that conversation, he said, “Oh, you were all by

yourself on a dark and stormy night? Why didn’t you call me? I would have come

and spend [sic] the night with you.” Gupta understood Dr. Rhodd’s suggestion to




  3
     Gupta never explained why she thought that statement amounted to harassment of her. She said
she believed that these statements were made “to get me to his side, so that I know that this place
is bad.” She stated that these statements made her “very distressed” and “very upset.”

                                                8
mean “that he wanted to [have a] sexual relationship with me.” She told him,

“Don’t talk to me that way. You are talking nonsense.”

        On one occasion, Rhodd stated that he considered men superior to women,

that women are like meat, and that “men need variety in women.” Once, Rhodd

came into Gupta’s office and asked her “Why do you look so unhappy? Have you

fallen for a man you can’t talk about?” She responded, “What are you talking

about?” He replied, “I give you six months to fall for a man about which you

won’t be able to talk about.” Gupta thought that Rhodd was referring to himself.

        Although no precise date is given in the record, Gupta apparently arrived at

the University in or around August of 1994. When the case was tried in July and

August of 1997, she was still employed as an assistant professor of economics at

the University. However, the last time she spoke with or otherwise had anything

directly to do with Rhodd was in or around February of 1995. His statements and

actions about which she complains occurred during a period of six or seven

months.

          C. Facts Relating to Gupta’s Complaints Inside the University 4

        In 1994 Gupta confided in Ransdell that Rhodd had told her that certain

people in the College of Liberal Arts were racist and that he would protect her.


   4
       See supra note 2.

                                           9
Ransdell assured her that these people were not racist. In November 1994, Gupta

had another conversation with Ransdell in which she told her about Rhodd’s

comment that men are superior to women and his statement that he would have

spent the night with Gupta during the storm. Ransdell told her: “Don’t talk to

anybody about it. Keep your mouth shut. I’m not going to tell it to anybody. And

look for another job.”

        Gupta also talked with Dr. Ganson, a junior faculty member; Dr. Rose, a

professor of history; Dr. Mona Domash, associate professor of economics; Dr.

Lynn Appleton, a professor of sociology; and Neela Manage, the co-chairman of

the Economics Department and the Associate Dean of the College of Social

Sciences.5 The first time she spoke with Manage was sometime in October of

1994. Gupta told Manage that she was distressed because Rhodd was calling her at

home late at night and over the weekends and he was telling her that people at the

University were racist. According to Gupta, she also told “her that there was more

to it, but I did not mention anything much more than those things.” Manage told

her to “be very careful.”




   5
     Gupta did not describe her conversations with Ganson or Rose. The record is unclear about
what Gupta told Domash and Appleton, but it does reveal that they both advised Gupta to speak with
one of the University’s sexual harassment advisors.

                                               10
      Later that same month, Gupta went to Manage’s office to talk to her again.

Gupta began crying because she felt “unsafe and uncomfortable.” She talked with

Manage about the possibility of transferring to the Boca Raton campus. Manage

told her that she saw no reason why Gupta could not apply for a position at the

Boca Raton campus, but that Gupta should be careful because the decision-maker,

Dr. Stronge, then the acting chairman of the Department of Economics, and

“Doctor Rhodd, they’re like this, they’re very good friends.” In December, Gupta

again talked with Manage and told her about Rhodd “wanting to come and spend

the night with me, [and] all of those incidents.” Manage told Gupta that she should

talk to Dean White, Dean of the College of Liberal Arts.

       Thereafter, still in December of 1994, Gupta told Dean White that she was

having some problems with Rhodd. She explained to him that Rhodd was giving

her inaccurate information and telling her that it was not important that she attend

certain meetings. White asked her if she would describe Rhodd’s behavior as

sexual harassment. As Gupta recounted, she responded, “I told him that I did not

want to talk to him about the details at that point in time, but I told him that, you

know, Doctor Rhodd was going out for promotion and I could have put him into

lot [sic] of trouble if I wanted to. I told him that; that is, I gave him enough

indication.” White told her that, if it was of the nature of sexual harassment, “it’s


                                           11
not going to stop that easily.” Having read the University’s policy against sexual

harassment, Gupta thought if she “blew the whistle on Doctor Rhodd, that would

really hurt his career,” and she did not want to do that.

      In January of 1995, Gupta heard a rumor that Rhodd was telling others that

Gupta was not doing her job and should be fired. Gupta told Ransdell about the

rumor, and Ransdell told her to “look for another job.” Gupta met again with

White and told him about the rumor she had heard. She also told White that

Rhodd had been sexually harassing her. The record does not indicate what White

said to Gupta in response.

      Gupta met with one of the University’s sexual harassment counselors, Debra

Minney, in January of 1995. Minney informed Gupta that the University used two

types of resolution proceedings, informal and formal. Gupta chose to attempt an

informal resolution of her complaint against Rhodd. As part of the informal

resolution process, Dean White prepared a document in which he listed all of the

specific allegations made by Gupta. Rhodd then responded to Gupta’s allegations.

Based on what Gupta and Rhodd said, White drew up a draft of the allegations

which he hoped the parties would find mutually agreeable.

      Because Gupta would not agree to sign White’s draft, Ondina Felipe, the

University’s attorney, prepared a proposed informal settlement agreement which


                                          12
was presented to Gupta in March of 1995. Gupta was not satisfied with the

proposal, so Paula Behul, the University’s Director of Equal Opportunity

Programs, requested that Gupta describe in writing the parts she found

objectionable. Gupta had not responded by September of 1995. Behul then met

with Gupta and requested that she formulate a response to the proposed agreement

and present it to Behul on or before October 9, 1995. Gupta failed to meet that

deadline. Because of what she considered to be Gupta’s failure to cooperate in the

informal resolution process, Behul closed the case on October 12, 1995.6

                                    D. Legal Proceedings

       Gupta filed a charge of discrimination with the EEOC, and on April 10, 1996,

a notice of a right to sue was issued to her. On June 25, 1996, Gupta filed a three-

count complaint against Rhodd and the Florida Board of Regents in federal district

court. The first count, which was brought pursuant to 42 U.S.C. § 1983, alleged

that Rhodd had sexually harassed her “under color of state” law and had thereby

deprived her of her rights under the Equal Protection Clause. The second count

alleged that the Board was liable under Title IX of the Education Amendments of

1972, 20 U.S.C. § 1681, for Rhodd’s discriminatory conduct, and the third count

alleged that the Board was also liable under Title VII of the Civil Rights Act of

   6
     We recount the facts relating to the allegedly retaliatory actions the University took against
Gupta in our discussion of that claim. See infra Part II.B.

                                                13
1964, 42 U.S.C. § 2000e, et seq., on theories of hostile work environment and quid

pro quo sexual harassment. Gupta filed an amended complaint on February 26,

1997, dropping the Title IX count but leaving the other two counts.

        On May 6, 1997, Gupta filed a supplemental complaint adding another count

against the Board. The new count alleged that after Gupta filed an internal

complaint with the University and a formal complaint with the EEOC against the

Board and Rhodd, the University unlawfully retaliated against her in violation of

Title VII. Gupta’s claims were tried and submitted to a jury. After four-and-one-

half hours of deliberation, the jurors sent a note to the judge, which stated that they

could not unanimously agree on the answers to the three questions on the first page

of the verdict form.7 In response, the district court gave the jury an Allen




   7
       Those three questions on the first page of the verdict form were as follows:

                1. Do you find by a preponderance of the evidence that Defendant Florida Board
                of Regents is liable to Plaintiff for sexual harassment under Title VII of the Civil
                Rights Act of 1964 for hostile work environment and/or quid pro quo sexual
                harassment?

                2. Do you find by a preponderance of the evidence that Defendant Florida Board of
                Regents retaliated against Plaintiff in violation of Title VII of the Civil Rights Act
                of 1964 for complaining about sexual harassment and filing a sexual harassment
                charge with the United States Equal Employment Opportunity Commission?

                3. Do you find by a preponderance of the evidence that Defendant Rupert Rhodd,
                while acting under color of state law, intentionally deprived Plaintiff of her
                Constitutional rights under the Constitution of the United States?

                                                 14
charge.8

         Soon thereafter, the jury returned a verdict finding that Rhodd was not liable

under 42 U.S.C. § 1983, but that the Board was liable under Title VII for sexual

harassment and retaliation.9 The jury awarded Gupta $45,000 in compensatory

damages for the sexual harassment claim and $50,000 in compensatory damages for

the retaliation claim. Following the entry of judgment, the Board renewed its

earlier motion for judgment as a matter of law on both claims or, in the alternative,

a new trial. The district court denied the Board’s motion.10 The Board appeals.

                                        II. DISCUSSION

           We review the district court’s denial of the Board’s motion for judgment as

a matter of law on both claims de novo, applying the same standard as the district

court. See Montgomery v. Noga, 168 F.3d 1282, 1289 (11th Cir. 1999). In applying

that standard, “we review the evidence ‘in the light most favorable to, and with all

reasonable inferences drawn in favor of, the nonmoving party.’” Montgomery, 168

F.3d at 1289 (quoting Walker v. NationsBank of Fla., N.A., 53 F.3d 1548, 1555

    8
         See Allen v. United States, 164 U.S. 492, 17 S.Ct. 154 (1896).
   9
    The jury answered the first two questions quoted in the preceding footnote “yes,” and the third
one “no.”
    10
       Among the arguments the Board made in its motion for judgment as a matter of law or new
trial and repeats in this appeal is the contention that, because the jury found in favor of Rhodd on
the § 1983 claim, the Board cannot be held liable for his actions under Title VII. Because we hold
that the Board is entitled to judgment for other reasons, we need not address that contention.

                                                 15
(11th Cir. 1995)). We will not second-guess the jury or substitute our judgment for

its judgment if its verdict is supported by sufficient evidence. See Delpit v. Nocuba

Shipping Co., 302 F.2d 835, 838 (5th Cir. 1962).

                        A. The Sexual Harassment Claim

      Title VII states that it is an unlawful employment practice for an employer

“to fail or refuse to hire or to discharge any individual, or otherwise discriminate

against any individual with respect to his compensation, terms, conditions, or

privileges of employment, because of such individual’s race, color, religion, sex, or

national origin.” 42 U.S.C. § 2000e-2(a). Sexual harassment is a form of sex

discrimination prohibited by Title VII. See Meritor Savings Bank, FSB v. Vinson,

477 U.S. 57, 64, 106 S. Ct. 2399, 2404 (1986) (stating that “[t]he phrase ‘terms,

conditions, or privileges of employment’ evinces a congressional intent ‘to strike at

the entire spectrum of disparate treatment of men and women”).

      There are two types of sexual harassment cases: (1) quid pro quo, which are

“based on threats which are carried out” or fulfilled, and (2) hostile environment,

which are based on “bothersome attentions or sexual remarks that are sufficiently

severe or pervasive to create a hostile work environment.” Burlington Industries,

Inc. v. Ellerth, 524 U.S. 742, 751, 118 S. Ct. 2257, 2264 (1998). Although the jury

in this case was instructed on both types of sexual harassment, construing the facts


                                          16
in the light most favorable to Gupta, we find that there was no evidence at all in the

record to support a claim of quid pro quo sexual harassment. Therefore, our

discussion of Gupta’s sexual harassment claim focuses on her theory of hostile

environment sexual harassment.

         This Court set forth in Mendoza v. Borden, Inc., 195 F.3d 1238 (11th Cir.

1999) (en banc), the elements that an employee must establish to support a hostile

environment claim under Title VII based on harassment by a supervisor. An

employee must establish:

         (1) that he or she belongs to a protected group; (2) that the employee
         has been subject to unwelcome sexual harassment, such as sexual
         advances, requests for sexual favors, and other conduct of a sexual
         nature; (3) that the harassment must have been based on the sex of the
         employee; (4) that the harassment was sufficiently severe or pervasive
         to alter the terms and conditions of employment and create a
         discriminatorily abusive working environment; and (5) a basis for
         holding the employer liable.

Id. at 1245.11 The fourth element – that the conduct complained of was

“sufficiently severe or pervasive to alter the conditions of employment and create an

abusive work environment” – is the element that tests the mettle of most sexual

harassment claims. Requiring the plaintiff to prove that the harassment is severe or


    11
       The Supreme Court held in Faragher v. City of Boca Raton, 523 U.S. 775, 807, 118 S. Ct.
2275, 2292-93 (1998), that “[a]n employer is subject to vicarious liability to a victimized employee
for an actionable hostile environment created by a supervisor with immediate (or successively
higher) authority over the employee.” There was sufficient evidence at trial from which a reasonable
jury could conclude that Rhodd was Gupta’s supervisor.

                                                17
pervasive ensures that Title VII does not become a mere “general civility code.”

Faragher v. City of Boca Raton, 524 U.S. 775, 788, 118 S. Ct. 2275, 2283-84

(1998). This requirement is regarded “as crucial, and as sufficient to ensure that

courts and juries do not mistake ordinary socializing in the workplace – such as

male-on-male horseplay or intersexual flirtation – for discriminatory ‘conditions of

employment.’” Oncale v. Sundowner Offshore Services, Inc., 523 U.S. 75, 81, 118

S. Ct. 998, 1003 (1998).

      Accordingly, a plaintiff must establish not only that she subjectively

perceived the environment as hostile and abusive, but also that a reasonable person

would perceive the environment to be hostile and abusive. See Mendoza, 195 F.3d

at 1246; Faragher, 524 U.S. at 788, 118 S. Ct. at 2284 (explaining that the objective

component of the “severe and pervasive” element prevents “the ordinary

tribulations of the workplace, such as the sporadic use of abusive language, gender-

related jokes, and occasional teasing” from falling under Title VII’s broad

protections (citation omitted)). We have no doubt that Gupta subjectively perceived

the alleged harassment to be severe and pervasive. However, the evidence

presented at trial does not support a finding that from an objective viewpoint the

alleged sexual harassment was so frequent, severe, or pervasive to constitute

actionable sexual harassment under Title VII. See Mendoza, 195 F.3d at 1246


                                         18
(“[t]he environment must be one that a reasonable person would find hostile or

abusive . . . .” (citation and internal marks omitted)).

      Although we examine the statements and conduct complained of collectively

to determine whether they were sufficiently pervasive or severe to constitute sexual

harassment, see Mendoza, 195 F.3d at 1242, the statements and conduct must be of

a sexual or gender-related nature – “sexual advances, requests for sexual favors,

[or] conduct of a sexual nature,” id. at 1245, – before they are considered in

determining whether the severe or pervasive requirement is met. Innocuous

statements or conduct, or boorish ones that do not relate to the sex of the actor or of

the offended party (the plaintiff), are not counted. Title VII, as it has been aptly

observed, is not a “general civility code.” Faragher, 524 U.S. at 788, 118 S. Ct. at

2283-84.

         (1) Non-Gender Related and Non-Sexual Statements and Conduct

      Gupta complains of several things that no reasonable person would consider

to be of a gender-related or sexual nature. For example, she complains that Rhodd

told her to steer clear of certain faculty members because they were evil and racist.

Those statements merit no mention in a discussion of sexual harassment, except

perhaps to serve as a clear example of what it is not.

      Gupta also complains that Rhodd assisted her with the move to Fort


                                           19
Lauderdale by helping her find a place to live and to find inexpensive furniture.

She also criticizes him for telling her to come and see him if there was anything he

could do for her. Mere solicitude, even if repetitive, is not sexually harassing

behavior.

      Another matter Gupta complains about that is either not sexual in nature, or

insufficiently so to be due any real weight, is that Rhodd suggested he, Gupta, and

Neela Manage go to lunch at a Hooters restaurant a few hours after she arrived for

her interview with the University. Gupta may have been offended by that

suggestion, and apparently was, but we do not think that a reasonable person would

have thought that such an invitation, unaccompanied by any sexual remark and not

pressed when it was declined, was necessarily based on the sex of the invitees or

was a sexual comment or suggestion of any kind. The same is true of Rhodd and

Sarah Ransdell taking Gupta to dinner at Mango’s, and of both of them and

Ransdell’s boyfriend taking Gupta to dinner at Shooter’s, places which Gupta

described as bars. Inviting a member of the opposite sex to be part of a group going

to dinner at a bar is not evidence of sexual harassment. See Mendozo, 195 F.3d at

1254 (Edmondson, J., concurring) (“The conduct of which plaintiff complains is

neither obviously sexual in nature nor even sex-specific.”)

                  (2) Statements and Conduct of a Gender-Related
                     Or Sexual Nature or Arguably So

                                          20
      If the complained of statements and conduct are of a gender-related or sexual

nature, there are four factors that we consider in determining whether they are

sufficiently severe and pervasive from an objective standpoint to alter an employee’s

terms or conditions of employment: “(1) the frequency of the conduct; (2) the

severity of the conduct; (3) whether the conduct is physically threatening or

humiliating, or a mere offensive utterance; and (4) whether the conduct

unreasonably interferes with the employee’s job performance.” Mendoza, 195 F.3d

at 1246. We will now consider comments and behavior of Rhodd that are, or

arguably could be, considered to be of a sexual or gender-related nature. We doubt

some of it is, but for present purposes we will assume it to be.

      Gupta complains that on one occasion – one time during six months – Rhodd

told her, “You are looking very beautiful.” She did not say he made any kind of

sexual gesture along with the remark, or even that she perceived he was leering at

her when he said it, only that he complimented her looks with those words. It is

debatable whether such a compliment is sexual in nature, but assuming that it is, we

do not believe that a reasonable person would deem it to be offensive. A man can

compliment a woman’s looks (or a woman compliment a man’s looks) on one or

several occasions, by telling her that she is looking “very beautiful,” or words to that

effect, without fear of being found guilty of sexual harassment for having done so.

                                           21
Words complimenting appearance may merely state the obvious, or they may be

hopelessly hyperbolic. Not uncommonly such words show a flirtatious purpose, but

flirtation is not sexual harassment. See Oncale, 523 U.S. at 81, 118 S.Ct. at 1003

(explaining that intersexual flirtation is part of ordinary socializing in the workplace

and should not be mistaken for discriminatory “conditions of employment”).

        Except for the phone calls to her home, none of Rhodd’s conduct can be

described as frequent. Gupta testified that Rhodd phoned her often at 9:30 or 10:00

at night, and over the weekends, and sometimes asked her personal questions during

these phone calls.12 While Gupta testified that these phone calls were frequent, she

never contended that they were intimidating or threatening. At no point during these

phone calls did Rhodd ask Gupta for a date or make sexually explicit remarks or

innuendos.13 Neither the content of Rhodd’s remarks nor the number of the phone

calls suggests obsessive or stalker-like behavior by Rhodd. While frequently calling

an employee at home and making even innocuous inquiries may be annoying or



   12
       Rhodd asked Gupta over the phone, “I was wondering how you were doing?” He also asked,
“Are you talking to your boyfriend?” and “Have you had dinner?” Once he asked her, “What kind
of personal problems did you have?” in relation to why Gupta had to return to India while studying
at the University of Florida.
   13
       Rhodd asked Gupta in more than one phone conversation, “Are you in bed?” but there is no
evidence that this question was asked in a sexual context or had any improper sexual connotation.
Given that it is common courtesy when calling late at night to ask if the person answering was in
bed or asleep, and given the absence of any follow-up question or remark of a sexual nature, we do
not think that a reasonable person would interpret the question as one that is sexually suggestive.

                                                22
inappropriate behavior, it does not equal severe or pervasive sexual harassment – if

it is sexually harassing conduct at all. As for Rhodd’s comments about the

promiscuity of people from Jamaica as compared to the innocence of people from

India, and the opinion he expressed of women, those statements were far from

laudatory, but they were also isolated utterances over a period of several months.

      Gupta did testify that on one occasion when Rhodd was expecting her to come

pick up a book from his office, she entered his office and found him sitting in his

chair with no dress shirt on, but wearing an undershirt. When she entered his office,

he grabbed his dress shirt, “unbuckled his belt and pulled down his zipper and

start[ed] tucking his shirt in.” But Gupta acknowledged that the air conditioning was

broken on the day in question and that it was “very hot in the building.” Gupta did

not contend that Rhodd made any inappropriate gestures or comments toward her

when he tucked in his shirt. His conduct on this isolated occasion was not

“physically threatening or humiliating.” See Minor v. Ivy Tech State College, 174

F.3d 855, 858 (7th Cir. 1999) (“It is not enough that a supervisor or coworker fails to

treat a female employee with sensitivity, tact, and delicacy, uses coarse language, or

is a boor. Such failures are too commonplace in today’s America, regardless of the

sex of the employee, to be classified as discriminatory.”).

    Moreover, Gupta cannot establish her hostile environment claim with


                                          23
allegations that Rhodd stared at her twice, touched her ring and bracelet once, and

kept asking her to lunch. Assuming it was sexual in nature, none of that conduct

was severe, threatening, or humiliating. As the Supreme Court has observed, in a

normal office setting interaction between employees is to be expected. See

Faragher, 524 U.S. at 788, 118 S. Ct. at 2283-84. What one employee might

perceive as conduct which crosses the proverbial line, another might perceive as

banter. We cannot mandate that “an employer [] be required under pain of legal

sanctions to ensure that supervisors never look or stare at a subordinate whom they

are supervising in such a way that she might think they are ‘coming on’ to her.”

Mendoza, 195 F.3d at 1256 (Carnes, J., concurring). Nor can we mandate that an

employer be required to ensure that supervisors never touch employees on the hand

or finger or ask them to lunch.

      Of all the conduct about which Gupta complains, the most serious is Rhodd’s

placing his hand on her knee once, and his touching the hem of her dress once. He

should not have done either of those things. But those were only two incidents in a

period of six or seven months during which they were interacting (out of an even

longer period during which the two worked for the University). Each incident was

only momentary, and neither was coupled with any verbal suggestions or advances.

See Minor, 174 F.3d at 857 (no hostile environment where the supervisor, among


                                          24
other things, on one occasion “put his arms around [the plaintiff], kissed her,

squeezed her, and said, ‘Now, is this sexual harassment?’”).

      The fourth factor in determining whether conduct and statements are

“sufficiently severe or pervasive” to create a hostile work environment is whether

the conduct and statements unreasonably interfere with the plaintiff’s job

performance – a factor which involves both a subjective and objective inquiry. See

Mendoza, 195 F.3d at 1246. Gupta contended at trial that she suffered from

depression, nervousness, anxiety, nose bleeds, fatigue, weight gain, and other

physical manifestations of stress as a result of Rhodd’s behavior and her fear that she

would be fired. She testified that those manifestations affected her research and

caused her to miss deadlines. She also testified that she stayed away from the

University’s campus as much as possible to avoid seeing Rhodd. Given the posture

of this case, we accept all of that as true, and Gupta has certainly met the subjective

prong of the required showing. But a plaintiff’s subjective feelings and personal

reactions are not the complete measure of whether conduct is of a nature that it

interferes with job performance. If it were, the most unreasonably hypersensitive

employee would be entitled to more protection than a reasonable employee, and the

standard would not have an objective component. The standard does have an

objective component, and applying it we conclude that the conduct and statements in


                                           25
question would not have interfered with a reasonable employee’s performance of her

job.

       We are aware of our duty to examine and consider all of the behavior and

conduct of a sexually or gender-related nature collectively in determining whether it

meets the “sufficiently severe or pervasive” requirement. We have done so, and it

does not. The alleged harassment in this case exemplifies “the ordinary tribulations

of the workplace,” Faragher, 524 U.S. at 788, 118 S. Ct. at 2284, which the Supreme

Court and this Court have held do not constitute actionable sexual harassment.

Gupta failed to present evidence that Rhodd’s conduct was in anyway “physically

threatening or humiliating,” or that a reasonable person would view the conduct as

“severe.” Mendoza, 195 F.3d at 1246. The Fifth Circuit recently opined, “All of the

sexual hostile environment cases decided by the Supreme Court have involved

patterns or allegations of extensive, long lasting, unredressed, and uninhibited sexual

threats or conduct that permeated the plaintiffs’ work environment.” Indest v.

Freeman Decorating, Inc., 164 F.3d 258, 264 (5th Cir. 1999)(citations omitted).

This is not such a case.

       Furthermore, a finding that Gupta’s complaints constitute sexual harassment

would lower the bar of Title VII to punish mere bothersome and uncomfortable

conduct, and would “trivialize true instances of sexual harassment.” Mendoza, 195


                                          26
F.3d at 1252 n.10. Based upon Mendoza, we hold that there was insufficient

evidence presented at trial to support the jury’s verdict finding the Board liable for

hostile environment sexual harassment under Title VII, and we reverse the judgment

of the district court on that claim.

                               B. The Retaliation Claim

      Retaliation is a separate violation of Title VII. “To recover for retaliation, the

plaintiff ‘need not prove the underlying claim of discrimination which led to her

protest,’ so long as she had a reasonable good faith belief that the discrimination

existed.” Meeks v. Computer Assocs. Int’l., 15 F.3d 1013, 1021 (11th Cir. 1994)

(quoting Tipton v. Canadian Imperial Bank of Commerce, 872 F.2d 1491, 1494

(11th Cir. 1989)). Although the conduct Gupta complained about was not so severe

and pervasive that it altered her working conditions, we cannot say that she lacked a

“reasonable good faith belief” that she was being sexually harassed. As a result, the

jury’s verdict finding retaliation may stand independent of our reversal of the sexual

harassment verdict if there was sufficient evidence presented at trial to support the

retaliation verdict. See Sullivan v. National R.R. Passenger Corp., 170 F.3d 1056,

1058-59 (11th Cir. 1999). As with the verdict on the sexual harassment claim, we

view all of the evidence in the light most favorable to the plaintiff, and do not re-

weigh the credibility of the witnesses. See id. at 1059.


                                           27
      In order to establish a prima facie case of retaliation under Title VII, a plaintiff

must prove the following elements: (1) she participated in an activity protected by

Title VII; (2) she suffered an adverse employment action; and (3) there is a causal

connection between the participation in the protected activity and the adverse

employment decision. See Farley v. Nationwide Mut. Ins., 197 F.3d 1322, 1336

(11th Cir. 1999). We consider the evidence presented in support of Gupta’s prima

facie case only in evaluating whether a reasonable jury could disbelieve the Board’s

proffered nondiscriminatory reasons for its actions. See Combs v. Plantation

Patterns, 106 F.3d 1519, 1539 n. 11 (“When the trier of fact has before it all the

evidence needed to decide the ultimate issue of whether the defendant intentionally

discriminated against the plaintiff, the question of whether the plaintiff properly

made out a prima facie case is no longer relevant.”). We will not revisit the

existence of a prima facie case. See id.

      It is undisputed that Gupta participated in a protected activity. As the district

court correctly instructed the jury, Gupta “participated in an activity protected by

Title VII by complaining about sexual harassment and filing a sexual harassment

charge with the United States Equal Employment Opportunity Commission.”

       Gupta alleges that she suffered numerous adverse employment actions. An

adverse employment action is an ultimate employment decision, such as discharge or


                                           28
failure to hire, or other conduct that “alters the employee’s compensation, terms,

conditions, or privileges of employment, deprives him or her of employment

opportunities, or adversely affects his or her status as an employee.” Robinson v.

City of Pittsburgh, 120 F.3d 1286, 1300 (3rd Cir. 1997) (citation and internal marks

omitted). Conduct that falls short of an ultimate employment decision must meet

“some threshold level of substantiality . . . to be cognizable under the anti-retaliation

clause.” Wideman v. Wal-Mart Stores, Inc., 141 F.3d 1453, 1456 (11th Cir. 1998).

In evaluating what actions meet that required level of substantiality, we recognize

that “Title VII[] is neither a ‘general civility code’ nor a statute making actionable

the ‘ordinary tribulations of the workplace.’” Anderson v. Coors Brewing Co., 181

F.3d 1171, 1178 (10th Cir. 1999) (citation omitted). Whether an action is sufficient

to constitute an adverse employment action for purposes of a retaliation claim must

be determined on a case-by-case basis, id. at 1178, using both a subjective and an

objective standard, see Doe v. DeKalb County School Dist., 145 F.3d 1441, 1448-49

(11th Cir. 1998) (recognizing that the subjective requirement is virtually almost

always satisfied and imposing an objective requirement, as well).

       Gupta presented testimony that she was subject to the following actions,

which she contends are adverse employment actions: (1) she was not given a pay

raise despite an above satisfactory evaluation by her supervisor; (2) she was denied


                                           29
an extension on her tenure clock;14 (3) she was placed on the search committee for a

position at the University’s Boca Raton campus, which prevented her from applying

for that position; (4) she was assigned to teach more credit hours than other

professors and to teach classes on three different campuses in the Fall 1997 session;

(5) she was not assigned to teach a desired class in the Summer 1995 second

session; (6) Dean White’s office intentionally delayed her visa application to the

Immigration and Naturalization Service; and (7) the informal resolution process

involving her sexual harassment claim was terminated without notice after she

missed one deadline.15

         The last five listed actions that Gupta complains of are not “adverse

employment actions.”16 None of those actions were “objectively serious and

tangible enough” to alter Gupta’s “compensation, terms, conditions, or privileges of

employment, deprive . . . her of employment opportunities or adversely affects. . .

her status as an employee.” Robinson, 120 F.3d at 1300 (internal marks omitted).



    14
      “Tenure clock” refers to the six-year period in which an untenured professor has to obtain
tenure.
   15
       We dispose here of Gupta’s complaint about Stronge telling her that he was going “to have
to write [her] a letter saying that [she was] not making sufficient progress towards tenure.” A
threatened letter never actually written cannot constitute an adverse employment action.
   16
      We reach this conclusion after considering all of her allegations individually and collectively.
See Wideman, 141 F.3d at 1456 (considering plaintiff’s allegations collectively and holding that
plaintiff established adverse employment action).

                                                 30
First we consider Gupta’s placement on the search committee to fill a position at the

University’s Boca Raton campus, which prevented her from applying for that

position. Although Gupta had indicated some interest in the position at the time she

was asked to serve on the search committee, she had not yet applied for the position.

Once asked to serve on the committee, Gupta accepted the offer to serve and at no

time asked to be removed from the committee. Serving on a search committee is

something most people would consider an honor and Gupta’s doing so without

objection cannot be considered an adverse employment action.

        Nor do Gupta’s teaching assignments constitute adverse employment actions.

Stronge testified that scheduling Gupta to three different campuses was a mistake,

and once he became aware of it, he promptly corrected the mistake. He then revised

Gupta’s schedule so that she was teaching only two classes on two different

campuses. She never taught on more than two campuses in any term.17 A proposed

action that is corrected as soon as the proper official is made aware of it and before it

goes into effect, so that the employee does not actually suffer any consequence, is

not “adverse.”

        A university can assign its professors to teach the classes it needs them to



   17
      Stronge testified that Gupta was not the only professor who was teaching two classes on two
different campuses. She apparently would have been the only professor teaching on three different
campuses if that mistake had not been corrected.

                                               31
teach. Although Gupta complains that she was not assigned a particular class in the

second session of Summer 1995, she presented no evidence at all that she was in any

way entitled to or particularly deserving of that class, as opposed to the classes she

was assigned to teach, or that other untenured professors routinely got to cherry-pick

the classes they taught. Besides, Gupta later chose not to teach at all that summer,

because she “was not feeling good.” Instead of teaching, she took a trip to Hawaii

with a friend. An action which, it turns out, had no effect on an employee is not an

“adverse” action. Under the facts and circumstances of this case, Gupta’s teaching

assignments do not constitute actionable adverse employment actions.18

         The delay by White’s office in completing and returning Gupta’s visa

application to the Immigration and Naturalization Service was not an adverse

employment action. Although the visa application was not completed promptly, it

was returned to Gupta in sufficient time for her to file the application with the

Immigration and Naturalization Service, which she did. Gupta was in no way

harmed by the delay. It follows that the action, or inaction, was not “adverse.”

    18
        Gupta also complains that Stronge refused to let her develop a proposal for a new class
entitled “Women in the Global Economy.” A university can choose to offer whatever courses it
wants to offer and has no duty to accommodate its professors’ desire to create new classes.
Furthermore, Stronge testified without contradiction that when Gupta asked him whether it was a
good idea to teach the proposed class, he responded “that [it] would not [be] a good thing for her to
do at this stage of her career, because at this stage of her career, she does not have tenure and she
would be moving away from her field of specialization in order to develop this new course . . . .”
There was no evidence that Stronge encouraged or allowed other professors in the economics
department to develop and teach new courses away from their field of specialization.

                                                 32
        Finally, the University’s termination of the informal resolution process

involving Gupta’s sexual harassment claim, without first warning her that if she

missed the deadline they would close the case, was not an adverse employment

action. Gupta chose to use the University’s informal resolution process, and on

March 30, 1995, she was given a proposed settlement agreement prepared by the

University’s attorney. She took the settlement agreement home, but later choose not

to sign it because she did not want “to give up [her] rights.” Notwithstanding that

decision, around April 6, 1995, Gupta asked Paula Behul, the Director of Equal

Opportunity Programs, for more time to respond to the proposed agreement. Behul

gave her sixty additional days in which to respond. Gupta, however, failed to

respond during the additional sixty-day period. In June of 1995, Gupta stopped by

Behul’s office and said that she had been very busy and would get back with her

some time in the future. In September of 1995, after having not heard from Gupta

for almost three months following the sixty-day extension, Behul scheduled a

meeting with Gupta in an attempt to resolve the issue. At that meeting, the two of

them agreed that Gupta would give Behul a counter-proposal to the proposed

agreement no later than October 9, 1995. Gupta did not return the counter-proposal

by that deadline.19 On October 12, 1995, Behul sent Gupta a letter stating that the

   19
        On October 9, 1995, Gupta called Behul and stated that she was really busy and would be
unable to get the counter-proposal to her that day, but would probably be able to bring the counter-

                                                33
informal resolution process was terminated. That termination occurred after six

months of attempting to get Gupta to respond to the University’s settlement

proposal.20

        To begin with, an employer is not legally required to attempt to settle an

employee’s Title VII claim at all. Any action or inaction in regard to settlement of a

claim cannot be retaliation for making the claim in any meaningful sense, because

every action or inaction in regard to settlement of the claim is caused by the claim.

The anti-retaliation provisions of the various job discrimination statutes are aimed at

preventing the employer from punishing the employee by making job conditions

worse. The failure to settle a claim for whatever reason does not make job

conditions worse as a result of the claim having been made. They are already

“worse” (if the underlying claim is valid). The failure to settle is not something that

“alters the employee’s compensation, terms, conditions, or privileges of

employment, deprives him or her of employment opportunities, or adversely affects



proposal to Behul by October 10 or 11. Gupta sent Behul a letter and counter-proposal in the mail
sometime prior to October 11, but Behul never received the letter.
   20
      Gupta testified that White remarked, “Why don’t you drop the case and get on with your life,”
when she asked him to reopen her case and resume the informal resolution process. Even assuming
that statement could constitute circumstantial evidence of retaliation, it does not in this case because
White was not a decision-maker in closing her case or in either of the two actions that we hold
constitute adverse employment actions. Although his office was responsible for the delay in
completing Gutpa’s visa application, as we have already stated, that delay was not an adverse
employment action.

                                                  34
his or her status as an employee.” Robinson, 120 F.3d at 1300 (internal marks

omitted). The settlement of a claim, in short, is not a condition of employment.21

      Having explained why five of the seven actions about which Gupta complains

were not adverse employment actions, we turn now to the remaining two – not being

given a pay raise despite an above satisfactory evaluation and the denial of an

extension on her tenure clock. The denial of a pay raise clearly affects Gupta’s

compensation, and tenure-related decisions affect an important term of employment

for a university professor. They are adverse employment actions.

      Accordingly, we proceed to determine whether there is a causal connection

between Gupta’s participation in a protected activity and an adverse employment

action. To establish a causal connection, a plaintiff must show that “the decision-

maker[s] [were] aware of the protected conduct,” and “that the protected activity and

the adverse action were not wholly unrelated.” Farley, 197 F.3d at 1337 (citations,

internal marks, and emphasis omitted). For purposes of a prima facie case, “close

temporal proximity” may be sufficient to show that the protected activity and the

adverse action were not “wholly unrelated.” Id.

     21
          Even if it were possible to have a viable retaliation claim on bad faith in settlement
negotiations, Gupta has utterly failed to present an evidentiary basis for a finding that the University
failed to act in good faith in regard to settling her claim. Gupta was given abundant opportunity to
respond to the University’s proposal, and negotiations broke down because of her indecisiveness.
No reasonable fact finder could find that the University’s decision to end the process was based
upon anything except Gupta’s failure to respond or that its decision was unreasonable under the
circumstances.

                                                  35
         Gupta presented sufficient evidence at trial that the decision-makers were

aware that she had filed a complaint against the University. Stronge announced at a

faculty meeting in 1996 that Gupta had filed a complaint against the University.22

Moreover, the two adverse employment actions arguably occurred within close

temporal proximity to the respective decision-makers learning of Gupta’s protected

activities. Although Gupta did not file a complaint with the EEOC until the spring

of 1996 and did not file suit until June 25, 1996, she complained about the alleged

sexual harassment to other faculty members in late 1994 and to Dean White in

January 1995. Gupta was denied a merit raise in the spring of 1996 and was denied a

tenure extension in early 1997.

         As it was entitled to do, however, the Board proffered nondiscriminatory

reasons for its employment actions. See Sullivan, 170 F.3d at 1059 (“Once the

plaintiff makes out a prima facie case, the burden shifts to the defendant to rebut the

presumption of retaliation by producing legitimate reasons for the adverse

employment action.” (citation and internal marks omitted)). With respect to the first

retaliatory act alleged by Gupta, not being given a merit raise, the University


    22
       The Board never denied that those in decision-making positions regarding the two adverse
employment actions knew about Gupta’s pending lawsuit. Moreover, several professors
acknowledged that they were sensitive to Gupta’s lawsuit. For example, Stronge testified in his
deposition, “I said I wanted to be sure that I responded properly to her request for the tenure clock
extension, and that one reason for that was that she currently had a lawsuit against the university,
and I did not wish to influence that lawsuit one way or the other.”

                                                 36
established without evidentiary dispute that its decision not to award Gupta a pay

raise was based on appropriate and reasonable criteria.

         In the spring of 1996, Stronge ranked eight economics professors and placed

them into three groups – high, medium, and low. Stronge divided the professors into

those groups by reviewing 1995 year-end evaluations made by each professor’s

supervisor and by making an independent evaluation of each professor. In the

course of assessing the evaluations by the supervisors, Stronge reviewed the

information upon which they were based, including student evaluations, publications

and research accomplished, grants received, service on committees, and service to

the University. Stronge’s ranking was then reviewed and merit raises were

awarded to the professors based on the group in which each professor was placed,

i.e., the highest group received the highest merit raise.

         Gupta’s initial evaluation, performed by Mona Domash, who was Gupta’s

immediate supervisor during 1995, was above satisfactory.23 However, when

Stronge reviewed Domash’s evaluation, he disagreed with her findings. He believed

Gupta’s teaching was “generally below the average” based on a review of student



    23
        Domash’s evaluation stated that Gupta has shown “considerable improvement in teaching
relatively large rigorous courses.” She also commented that: “Doctor Gupta has worked hard on two
research articles. In 1996, she resubmitted an article to the Rand Journal of Economics, a top-ranked
journal. She has also submitted another major article for publication. This is the start of a very
promising research career.”

                                                 37
evaluations and “her research was generally below what I would expect to see.”

Stronge found it particularly relevant that Gupta had not published anything at all

during the year in question.24 He also testified that he believed Domash’s evaluation

was influenced by a letter from Gupta apologizing for accomplishing so little that

particular year due to a medical illness. Gupta’s letter was attached to Domash’s

evaluation.

         Gupta produced no evidence upon which a reasonable fact finder could

conclude that Stronge’s explanation for not awarding her a merit pay raise was

pretextual. She does not dispute that she had failed to publish anything. Moreover,

in her letter to Domash she acknowledged she had accomplished little. Nor did

Gupta present any evidence that her 1995 student evaluations justified a higher

ranking than she received. Finally, Gupta produced no evidence at all that any

professor whom Stronge ranked higher than her for merit pay purposes had not

performed better than she. Gupta failed to create a genuine issue of material fact that

the Board’s nondiscriminatory reasons for not giving her a merit pay raise were

pretextual.

         With respect to the second adverse employment action, the denial of an

extension on Gupta’s tenure clock, the University established without evidentiary

    24
        Gupta did not have her first article published until two years later, and a few weeks before
this trial began in July of 1997.

                                                38
dispute that an extension was not justified and, moreover, her request for one was

premature. In December of 1996, Gupta wrote a letter to Dr. Osborn, the Provost of

the University, requesting an additional year on her tenure clock and stating as the

sole reason that the criteria used to evaluate her for tenure and promotion had

changed when she was transferred from the College of Liberal Arts to the College of

Business.25 Osborn received her request and, in response, he asked Gupta to explain

specifically what those changes were. He also suggested that she meet with her

current and former deans for guidance. Gupta sent a second letter, but she neither

explained the changes further nor indicated that she had consulted with either dean.26



         Notwithstanding Gupta’s failure to follow Osborn’s instructions as to the form

of the request, he considered her request for an extension of the tenure clock on its

merits. As was the procedure in such matters, Osborn reviewed the



    25
      Gupta had first written to Osborn in April 1996, requesting an additional year beyond the
normal six-year period in which to obtain tenure. That April 1996 request stated: “Between the
months of January 1995 and January 1996, I experienced severe medical problems.”

        Osborn sent Gupta’s letter to then-Associate Provost, Marilyn Federico. Federico responded
to Gupta and advised her of the proper procedures to request a tenure clock extension. Gupta
presented no evidence that she pursued this particular request any further. The action she contends
was retaliatory is the denial of her later request for a tenure clock extension, one in which she did
not cite medical reasons as a ground.
     26
       In Gupta’s second letter, she merely enclosed a copy of the guidelines and procedure
documents for tenure in the two colleges.

                                                 39
recommendations of three other professors who had opined that Gupta should be

denied a tenure extension.27 He independently analyzed the guidelines and

procedures for the Colleges of Liberal Arts and Business and found no significant

differences between the tenure criteria of the two colleges. Moreover, Osborn stated

that he considered Gupta’s request for a tenure clock extension to be premature.

Although tenure candidates may wait until their fifth year of continuous employment

to request an extension, Gupta applied for the extension in her third year of

employment. Consequently, Osborn denied her request.

         Gupta presented the testimony of Dr. Appleton, who opined that “significant

differences” did exist between the tenure criteria for the College of Liberal Arts and

the College of Business. However, Dr. Appleton’s conclusory opinion did not

delineate any differences in the core requirements of tenure – teaching, research, and

service. Gupta also showed that two other professors, Sylvia Laursen and Emily

Stockard, previously had been granted tenure extensions. However, the

circumstances of those extensions were significantly different from Gupta’s request.

 Laursen was granted a tenure extension after suffering a disabling injury in an

automobile accident, while Stockard was granted an extension after her child died


    27
        Osborn made the final decision to deny Gupta’s tenure clock extension request, but three
other professors – Stronge, Dr. Mallen, Dean of the College of Business, and Dr. McBride, vice-
president for the Broward campuses – reviewed Gupta’s request and recommended that the request
be denied.

                                              40
immediately after birth. Gupta’s 1997 request, on the other hand, stated as its only

ground that the criteria for evaluation had changed, not that any medical problem she

had would warrant an extension. She presented no evidence at all that anyone else

had been granted an extension on their tenure clock as early as the third year of

employment. The evidence Gupta presented is insufficient to create a genuine issue

of material fact that the Board’s nondiscriminatory reasons for declining to extend

her tenure clock were pretextual.

         After a thorough review of the record, we hold that Gupta failed to present

sufficient evidence at trial to support the jury’s verdict of retaliation. Although

Gupta satisfied the elements of a retaliation claim, the Board presented

nondiscriminatory reasons for its actions. The meager evidence, or lack of it,

produced by Gupta in response did not permit the jury to “legitimately draw the

inference” that the Board’s proffered nondiscriminatory reasons for its employment

decisions were pretextual and that the real reasons behind their actions were

retaliatory. Sullivan, 170 F.3d at 1061. No reasonable juror could have found that

the Board retaliated against Gupta because she filed a complaint of sexual

harassment. Accordingly, we reverse the judgment of the district court on that

claim.




                                            41
                               III. CONCLUSION

      For the foregoing reasons, we REVERSE the judgment of the district court

and REMAND the case for entry of judgment in favor of the Florida Board of

Regents.




RONEY, Senior Circuit Judge:

      I concur in the judgment.

      I agree that there was insufficient evidence to go to the jury on the retaliation

claim, and that the hostile environment sex discrimination claim could not survive the

analysis prescribed by this circuit’s decision in Mendoza v. Borden, 195 F.3d 1238

(11th Cir. 1999)(en banc).




                                          42